                                               William J. Harrington                    Goodwin Procter LLP
                                               +1 212 459 7140                          The New York Times Building
                                               WHarrington@goodwinlaw.com               620 Eighth Avenue
                                                                                        New York, NY 10018

                                                                                        goodwinlaw.com
                                                                                        +1 212 813 8800




April 14, 2020



The Honorable J. Paul Oetken
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007


Re:    United States v. David Correia, 19 Cr. 725 (JPO)


Dear Judge Oetken:


        We represent David Correia in the above referenced matter. Yesterday, the Government filed
its opposition to Mr. Correia’s privilege motion. We write to ask permission to file a reply brief in further
support of the pending motion on or before Friday, April 17, 2020. The Government has no objection to
our request.


Respectfully submitted,
                                                      Granted.
                                                      So ordered.
       /s/ William J. Harrington                       April 14, 2020

William J. Harrington


Cc:    Mr. Jeff Marcus, Esq
       AUSA Douglas Zolkind
       AUSA Rebekah Donaleski
       AUSA Nicolas Roos
